EXHIBIT 10.12

 

STOCK PURCHASE AGREEMENT

 

This Stock Purchase Agreement (the “Agreement”) is made and entered into as of
December 10, 2007 by and between Amiworld, Inc., a Nevada corporation
(“AMIWORLD”) with its principal place of business located at 60 E. 42nd Street,
Suite 1225, New York, NY 10165 and JASB of New York Corp., a New York
corporation with its principal place of business located at 60 E. 42nd Street,
Suite 1225, New York, NY 10165 (“JASB”), who hereby agree as follows.

 

WHEREAS, AMIWORLD is a holding company for a variety of companies including
companies that are engaged in the development of a biodiesel plant in Columbia,
South America, as well as the purchase and re-sale of oil from Trinidad & Tobago
and Venezuela to Panama; and

 

WHEREAS, JASB owns 7,843,500 shares of the issued and outstanding stock in Odin
Petroil, S.A., a Columbian corporation (“Odin”) engaged in the development and
operation of an oil refinery located in Columbia, South America, which shares
represent ownership of approximately 94.5% in said company (the “Odin Equity
Interests”); and

 

WHEREAS, both JASB and AMIWORLD are controlled by similar persons and in order
to avoid any conflicts of interest, an independent valuation was obtained from
Alex Paramo Samper, who is not connected in any manner to either of the parties
hereto and who placed a value of $12,404,400 on the business of Odin; and

 

WHEREAS, JASB is willing to sell the Odin Equity Interests to AMIWORLD upon the
terms and conditions provided hereinbelow and AMIWORLD is willing to acquire the
same.

 

NOW, THEREFORE, in consideration of the premises, the respective covenants and
commitments of AMIWORLD and JASB set forth herein, and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged,
AMIWORLD and JASB hereby agree as follows:

 

I.       PURCHASE AND SALE OF THE ODIN EQUITY INTERESTS

 

1.1       Purchase and Sale. Upon the terms and subject to the conditions set
forth in this Agreement, JASB hereby agrees to sell, assign and transfer the
Odin Equity Interests to AMIWORLD, and AMIWORLD hereby agrees to purchase and
acquire the Odin Equity Interests from JASB.

 

II.     PURCHASE PRICE

 

2.1        Odin Equity Interests. In consideration for the assignment of the
Odin Equity Interests to AMIWORLD, AMIWORLD shall issue to JASB an aggregate of
7,814,772 shares of its “restricted” common stock, representing approximately
42.9% of AMIWORLD’s issued and outstanding common stock after issuance thereof
(the “AMIWORLD Shares”).

 

{00073759.DOC/}

 

--------------------------------------------------------------------------------



2.2        Purchase Price Adjustments. The Purchase Price set forth above shall
not be subject to adjustment for any increases or decreases in the net equity
value of AMIWORLD.

 

 

III.

REPRESENTATIONS AND WARRANTIES OF JASB  

 

JASB, as the majority shareholder of Odin, hereby represents and warrants to
AMIWORLD, except as otherwise disclosed to AMIWORLD in a schedule attached
hereto, to the best knowledge after due inquiry of JASB, as follows:

 

3.1        Organization and Good Standing. Odin is an entity duly organized,
validly existing and in good standing under the laws of Columbia and has all
requisite corporate power and authority to own and/or lease its assets and
properties and to carry on its business as it is now being conducted. The copies
of organizational documents of Odin, which have been delivered to AMIWORLD, are
true and complete copies.

 

3.2      Share Ownership. JASB owns, beneficially and of record, all of the Odin
Equity Interests, which will be sold to AMIWORLD free and clear of any liens and
encumbrances or other restrictions which would in any way materially impair
Odin’s right to effectively sell or transfer such Odin Equity Interests to
AMIWORLD.

 

 

3.3

Representations Relating to the AMIWORLD Shares

 

(a)    The AMIWORLD Shares to be acquired herein are solely for JASB’s account
and for investment and it has no plan, intention, contract, understanding,
agreement or arrangement with any person or entity to sell, assign, pledge,
hypothecate or otherwise transfer to any person or entity the AMIWORLD Shares,
or any portion thereof.

 

(b)   JASB understands that neither the AMIWORLD Shares, nor the sale thereof to
it have been registered under the Securities Act of 1933, as amended (the “1933
Act”), or under any state securities laws. It further understands that no
registration statement has been filed with the United States Securities and
Exchange Commission nor with any other regulatory authority and that, as a
result, any benefit which might normally accrue to it by an impartial review of
such a registration statement by the Securities and Exchange Commission or other
regulatory authority will not be forthcoming. It understands that it cannot sell
the AMIWORLD Shares unless such sale is registered under the 1933 Act and
applicable state securities laws or exemptions from such registration become
available. In this connection it understands that AMIWORLD has advised its
Transfer Agent that the AMIWORLD Shares to be issued to it by AMIWORLD are
“restricted securities” under the 1933 Act and that they may not be transferred
by it to any person without the prior consent of AMIWORLD, which consent will
require an opinion of counsel to the effect that, in the event the AMIWORLD
Shares are not registered under the 1933 Act, any transfer as may be proposed by
it must be entitled to an exemption from the registration provisions of the 1933
Act. To this end, JASB acknowledges that a legend to the following effect will
be placed upon the certificate representing the AMIWORLD Shares and that the
Transfer Agent has been advised of such facts:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE

 

2

 

--------------------------------------------------------------------------------



SECURITIES ACT OF 1933, AS AMENDED, AND MAY BE OFFERED AND SOLD ONLY IF
REGISTERED PURSUANT TO THE PROVISIONS OF THE ACT OR IF AN EXEMPTION FROM
REGISTRATION THEREUNDER IS AVAILABLE, THE AVAILABILITY OF WHICH MUST BE
ESTABLISHED TO THE SATISFACTION OF THE COMPANY.

 

JASB understands that the foregoing legend on its certificate for the AMIWORLD
Shares to be issued to it limits their value, including their value as
collateral.

 

3.4      Governmental Approvals and Filings. No consent, approval or action of,
filing with or notice to any party on the part of JASB or Odin is required in
connection with the execution, delivery and performance of this Agreement or the
consummation of the transactions contemplated hereby or thereby.

 

3.5        No Brokers or Finders. No person, firm or corporation has or will
have, as a result of any act or omission of JASB or Odin, any right, interest or
valid claim against JASB or Odin for any commission, fee or other compensation
as a finder or broker in connection with the transactions contemplated by this
Agreement.

 

3.6       Questionable Payments. Neither JASB or Odin has knowingly (a) used any
funds of Odin for unlawful contributions, gifts, entertainment or other unlawful
expenses relating to political activity, (b) made any direct or indirect
unlawful payments to government officials or employees from corporate funds, (c)
established or maintained any unlawful or unrecorded fund or corporate moneys or
other assets, (d) made any false or fictitious entries on the books or records
of Odin, (e) made any bribe, payoff, kickback or other unlawful payment, or (f)
made any payment or conferred any benefit which, under prevailing business
practices, would be improper to promote or retain sales or maintain or procure
good relations with a supplier or customer and/or banks or other financial
institution in which Odin has an account or depository arrangement.

 

3.7       Assets Owned by Odin. Except as provided in Schedule 3.8 or as
otherwise disclosed to AMIWORLD, Odin owns the all of its equipment used for the
purpose of refining of petroleum or hydrocarbons for the production of liquid
fuels derived from crude oil and/or its mixtures and all such equipment is in
good working order.

 

3.8       Odin Financial Statements. JASB has provided to AMIWORLD Odin’s
unaudited financial statements including an unaudited balance sheet and income
statement, dated as of September 30, 2007. Relevant thereto:

 

(a)      The Odin balance sheets present fairly as of their date the financial
condition of Odin. Odin does not have, as of the date of such balance sheet,
except as noted and to the extent reflected or reserved against therein, any
liabilities or obligations (absolute or contingent) which should be reflected in
a balance sheet or the notes thereto and all assets reflected therein are
properly reported and present fairly the value of the assets of Odin, in
accordance with generally accepted accounting principles;

 

 

(b)

Odin has no liabilities with respect to the payment of any taxes (including any

 

3

 

--------------------------------------------------------------------------------



deficiencies, interest or penalties), except for taxes accrued but not yet due
and payable;

 

(c)         Odin has filed all income tax returns required to be filed by it
from inception to the date hereof, if any;

 

(d)           The books and records, financial and others, of Odin are in all
material respects complete and correct and have been maintained in accordance
with good business accounting practices and can withstand a financial audit;

 

(e)          Except as and to the extent disclosed in the most recent Odin
balance sheet and the Odin Schedules, Odin has no material contingent
liabilities, direct or indirect, matured or unmatured.

 

3.9       Litigation and Proceedings. There are no actions, suits, proceedings
or investigations pending or threatened by or against Odin or affecting Odin or
its properties, at law or in equity, before any court or other governmental
agency or instrumentality, domestic or foreign or before any arbitrator of any
kind that would have a material adverse affect on the business, operations,
financial condition or income of Odin. Odin does not have any knowledge of any
default on its part with respect to any judgment, order, writ, injunction,
decree, award, rule or regulation of any court, arbitrator or governmental
agency or instrumentality or of any circumstances which, after reasonable
investigation, would result in the discovery of such a default.

 

 

IV.

REPRESENTATIONS AND WARRANTIES OF AMIWORLD

 

AMIWORLD hereby represents and warrants to JASB, except as otherwise disclosed
to JASB in a schedule attached hereto and except as otherwise disclosed to JASB
in writing, to the best knowledge after due inquiry of AMIWORLD, as follows:

 

4.1        Organization and Good Standing. AMIWORLD is a corporation duly
organized, validly existing and is in good standing under the laws of Nevadaand
has all requisite power and authority to enter into this Agreement and to
consummate the transactions contemplated by this Agreement.

 

4.2        Authorization. The execution, delivery and performance of this
Agreement by AMIWORLD have been duly authorized by proper corporate action of
AMIWORLD and is within its corporate powers. This Agreement constitutes the
legal, valid and binding obligation of AMIWORLD and is enforceable against
AMIWORLD in accordance with its terms.

 

4.3       Governmental Approvals and Filings. No consent, approval or action of,
filing with or notice to any party on the part of AMIWORLD is required in
connection with the execution, delivery and performance of this Agreement or the
consummation of the transactions contemplated hereby or thereby.

 

4.4        No Brokers or Finders. No person, firm or corporation has or will
have, as a result of any act or omission of AMIWORLD, any right, interest or
valid claim against AMIWORLD for any commission, fee or other compensation as a
finder or broker in connection with the transactions

 

4

 

--------------------------------------------------------------------------------



contemplated by this Agreement.

 

V.     CLOSING

 

5.1        General Procedure. Upon the execution of this Agreement (the
“Closing”), each party shall deliver to the other party such documents,
instruments and materials in their possession as may be reasonably required in
order to effectuate the intent and provisions of this Agreement, and all such
documents, instruments and materials shall be reasonably satisfactory in form
and substance to counsel for the other parties.

 

5.2        Conditions to Obligation of AMIWORLD. The obligation of AMIWORLD to
complete the purchase of the Odin Equity Interests and other transactions
contemplated herein on the Closing in accordance with the terms set forth in
this Agreement is, at the option of AMIWORLD, subject to the satisfaction (or
waiver by AMIWORLD) of each of the following conditions:

 

(a)        Accuracy of Representations and Warranties. The representations and
warranties made by JASB in this Agreement shall be correct in all material
respects on and as of the Closing with the same force and effect as though such
representations and warranties had been made on the Closing.

 

(b)        No Injunction. There shall not be in effect, as of the Closing, any
non-appealable injunction or other binding order of any court or other tribunal
having jurisdiction that prohibits the purchase of the Odin Equity Interests by
AMIWORLD.

 

(c)        Delivery of Closing Documents. JASBshall have delivered or be
prepared to deliver to AMIWORLD the closing items identified in Section 5.4(a).

 

5.3        Conditions to Obligation of JASB. The obligation of JASB hereunder to
complete the sale of the Odin Equity Interests on the Closing on the terms set
forth in this Agreement is, at the option of JASB, subject to the satisfaction
(or waiver by JASB) of each of the following conditions:

 

(a)        Accuracy of Representations and Warranties. The representations and
warranties made by AMIWORLD in this Agreement shall be correct in all material
respects on and as of the Closing with the same force and effect as though such
representations and warranties had been made on the Closing.

 

(b)        No Injunction. There shall not be in effect, as of the Closing, any
non-appealable injunction or other binding order of any court or other tribunal
having jurisdiction that prohibits the purchase of the AMIWORLD Shares by JASB.

 

(c)        Delivery of Closing Documents. AMIWORLD shall have delivered to JASB
each of the closing items identified in Section 5.4(b) in form satisfactory to
JASB.

 

 

5.4

Specific Items to be Delivered at the Closing. The parties shall deliver or
shall cause

 

5

 

--------------------------------------------------------------------------------



to be delivered the following items to the appropriate party at the closing of
the transactions contemplated by this Agreement:

 

 

(a)

To be delivered by JASB:

 

 

(i)

A duly executed stock power conveying to AMIWORLD the Odin Equity Interests.

 

 

(b)

To be delivered by AMIWORLD:

 

 

(i)

A stock certificate for the AMIWORLD Shares; and

 

 

(iii)

Copies of the minutes of the AMIWORLD Board of Directors, duly certified,
confirming the authority to issue the AMIWORLD Shares,.

 

VI.    POST-CLOSING COVENANTS

 

6.1        Access to Records After Closing. From and after the Closing, AMIWORLD
shall have reasonable access to inspect and copy all books and records that JASB
retains after the Closing with regard to business activities preceding the
Closing for reasonable purposes (e.g., audits, etc.). Such access shall be
afforded by the party maintaining such books and records upon receipt of
reasonable advance notice and during normal business hours.

 

6.2       Odin Equity Interests. All of the equity owners of Odin are set forth
on Schedule 6.2. There are no other agreements or commitments by JASB, Odin or
any of its equity owners, whether written, oral, or otherwise, to issue,
transfer, or sell any Odin Equity Interests or which have already been issued,
whether warrants, options, shares, or otherwise.

 

6.3       Due Diligence. Prior to Closing, JASB has made available for
AMIWORLD’s review the facilities, books, contracts, commitments, information and
business records of Odin as requested by AMIWORLD or AMIWORLD’s counsel,
accountants, or other agents or representatives to complete reasonable due
diligence on behalf of AMIWORLD. By its signature below, AMIWORLD confirms that
AMIWORLD, its counsel, accountants, and other representatives have been afforded
by JASB complete access to all facilities, books, contracts, commitments,
information and business records of Odin, including any due diligence materials
it has requested and is fully satisfied with the results of its due diligence
review.

 

6.4       Survival. The post-closing covenants set forth herein shall survive in
accordance with their respective terms. Each of the parties acknowledges that,
except as expressly provided herein, none of the parties hereto, and none of the
representatives of either party hereto, has made or is making any
representations or warranties whatsoever, implied or otherwise.

 

VII. MISCELLANEOUS

 

7.1       Binding Effect: No Third Party Beneficiaries. This Agreement shall be
binding upon and inure to the benefit of and be enforceable against the parties
hereto and their respective heirs,

 

6

 

--------------------------------------------------------------------------------



successors and permitted assigns, as applicable. This Agreement is not intended
to confer on any party not a signatory hereto any rights and remedies hereunder.

 

7.2       Governing Law. This Agreement shall in all respects be governed by,
and enforced and interpreted in accordance with, the laws of the State of New
York, without regard to conflict of law provisions, as if all performance under
this Agreement were to occur within the State of New York.

 

7.3       Arbitration: Venue. Any disputes arising under, or related to, this
Agreement shall be resolved in accordance with the following provisions:

 

(a)       In the event that a dispute should arise among the parties with
respect to the interpretation and implementation of this Agreement or if the
parties fail to come to mutual agreement with respect to any decision that is to
be mutually agreed hereunder, each party agrees to use all reasonable efforts to
solve such dispute in negotiations, including, subject to the parties’ agreement
at such time, non-binding mediation.

 

(b)       In the event that a dispute resolution according to the foregoing is
not successful within thirty (30) days of institution of such negotiations, any
dispute, controversy or claim arising out of or relating to this Agreement or
breach hereof shall be finally settled under the Rules of Conciliation and
Arbitration of the International Chamber of Commerce by one or more arbitrators
appointed in accordance with said Rules. The arbitrators shall be citizens or
residents of the United States. The place of arbitration shall be New York, New
York. The language of the arbitration shall be English. The award shall be final
and binding on the parties, and written in English, and each party hereby waives
to the fullest extent permitted by law any right it may otherwise have under the
laws of any jurisdiction to any form of appeal. The award may include an award
of costs, including reasonable attorneys’ fees and disbursements. Judgment upon
the award rendered by the arbitrators may be entered in any court having
jurisdiction thereof, and with respect thereto, each party (i) irrevocably
submits to the jurisdiction of any court of competent jurisdiction located in
New York, New York; (ii) waives any argument that venue in such forum is not
convenient; and (iii) consents to the jurisdiction of such courts regardless of
their state or country of residence.

 

7.4       Notices. All notices, consents, requests, instructions or other
communications provided for herein shall be in writing and shall be deemed
validly given, made and served when (a) delivered personally, (b) sent by
certified or registered mail, postage prepaid, (c) sent by reputable overnight
delivery service, pending the designation of another address, or (d) sent by
facsimile transmission, addressed to the receiving party at the address
indicated hereinabove, or such other address as a party may designate in the
future, in writing.

 

7.5       Entire Agreement and Amendments. This Agreement (together with the
Exhibits and Schedules attached hereto, each of which are hereby incorporated
herein) sets forth the entire agreement between JASB and AMIWORLD relating to
the subject matter hereof, superseding in all

 

7

 

--------------------------------------------------------------------------------



respects any and all prior oral or written agreements or understandings between
them pertaining to the transactions contemplated by this Agreement. This
Agreement shall be amended or modified only by written instrument signed by each
of the parties hereto.

 

7.6       Interpretation. Each party hereto acknowledges that it has
participated in the drafting of this Agreement, and any applicable rule of
construction to the effect that ambiguities are to be resolved against the
drafting party shall not be applied in connection with the construction or
interpretation of this Agreement. Each party has been represented in the
preparation, negotiation, and execution of this Agreement by legal counsel of
their own choice. Section and article headings used in this Agreement have no
legal significance and are used solely for convenience of reference.

 

7.7       Assignment. No party shall assign its rights or delegate its
responsibilities without the prior written consent of the other parties hereto.

 

7.8       Expenses. Each party shall pay for its own legal, accounting and other
similar expenses incurred in connection with the transactions contemplated by
this Agreement

 

7.9       Force Majeure. Neither party shall be in default under this Agreement
or liable for any nonperformance that is caused by fire, flood, explosion, war,
strike, embargo, or any act, order or requirement of a regulatory body, court or
legislature, civil or military authority, act of God, act or omission of any
third party, or other cause beyond such party’s reasonable control during the
period and to the extent that such extraordinary condition delays, impairs or
prevents such party’s performance.

 

7.10     Attorneys’ Fees. In any action or proceeding brought to enforce any
provision of this Agreement or other related document, or where any provision
hereof or thereof is validly asserted as a defense, the successful party shall
be entitled to recover, and the court or arbitrator shall award, reasonable
attorneys’ fees in addition to any other available remedy.

 

7.11     Counterparts Facsimile Execution. For purposes of this Agreement, a
document (or signature page thereto) signed and transmitted by facsimile machine
or telecopier is to be treated as an original document. The signature of any
party thereon, for purposes hereof, is to be considered as an original
signature, and the document transmitted is to be considered to have the same
binding effect as an original signature on an original document. At the request
of any party, a facsimile or telecopy document is to be re-executed in original
form by the parties who executed the facsimile or telecopy document. No party
may raise the use of a facsimile machine or telecopier machine as a defense to
the enforcement of the Agreement or any amendment or other document executed in
compliance with this Section.

 

7.12     Governing Language. This Agreement shall be executed in the English
language. Any translation of this Agreement into a language other than English
shall be for the convenience of the parties only, it being understood that the
English version shall control. In the event of any dispute with regard to this
Agreement and its interpretation, the English language version of this Agreement
shall prevail.

 

(Balance of Page Intentionally Left Blank – Signature Page Follows)

 

8

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, JASB and AMIWORLD have executed this Agreement as of the
date set forth in the first paragraph.

 

JASB OF NEW YORK CORP.

a New York corporation

 

By:__s/Takahito Sakagami______________

Its:COO__________________________

 

AMIWORLD, INC.

a Nevada corporation

 

By:__s/Mamoru Saito__________________

Its:___CEO__________________________

 

 

9

 

 